Citation Nr: 1218936	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  08-20 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected lumbar spine disability.  

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from September 1982 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

The Veteran asserts that he has muscle spasms and that his limitation of motion is worse than was recorded during the February 2007 VA examination.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In light of the Veteran's assertions, another examination is warranted.   

Associated with the claims file are VA outpatient treatment reports dated from February 2007 to February 2008.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any VA records dated after February 2008 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, the Veteran reported during the course of VA treatment that he planned to find a private physician through Tricare.  Accordingly, he should be asked to provide or sufficiently identify any non-VA medical records that are relevant to his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he either provide or identify any private/Tricare medical records that are pertinent to his claims.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain any relevant VA medical records dating from February 2008.  

3.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA examination to determine the current severity of his lumbar spine disability and cervical spine disability, to include orthopedic and neurological findings.  The examiner should review the claims file and note that review in the report.  Any indicated studies should be performed.  The examination report must provide a complete rationale for all opinions.  The examiner is requested provide the following information:

(a)  Report range of motion measurements for the lumbar and cervical spine in degrees and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups. 

(b)  Identify all neurological residuals relating to the Veteran's lumbar spine disability and cervical spine disability.  With regard to any neurological disability resulting from the service-connected lumbar spine disability and cervical spine disability, the specific nerve affected should be specified, and the severity of each nerve disability.  

(c)  Report whether the Veteran has any incapacitating episodes as a result of his service-connected cervical spine disability and/or lumbar spine disability and the frequency of any incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

4.  Then, after ensuring the examination report is adequate and responsive to the above instructions, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


